DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,949,871 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8 March 2021, with respect to the rejection of claim 312 under 35 U.S.C. 112 and the non-statutory double patenting rejections have been fully considered and are persuasive in light of the amendments to the claims and the proper terminal disclaimer noted above.  The rejections of 8 December 2020 have been withdrawn. 
Allowable Subject Matter
Claims 303-323 are allowed for the reasons noted in the Office action mailed 26 February 2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791